Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an "application". It is believed that the recited application could reasonably be considered as software only. The control system and the database within the application could also be reasonable interpreted as software only. The specification does not describe the application to be a hardware or device type, and it only refers to it as “application” that may include video, text, audio, ions and alerts, which are all software. Accordingly, when given broadest reasonable interpretation, the claims can be interpreted as software elements only therefor rendering the claims as a whole non-statutory.  Appropriate correction is required. Further, the specification does not provide description that the control system and the database are hardware only. Although figure 1 depicts a control system in communication with portable device, the control system in the claim could be only the software portion of it, which could be stored in hardware device. Accordingly, one of the ordinary skill in the art would conclude that the claim is directed to a non-statutory subject matter.
Dependent claim 2-8 are rejected for being dependent upon the rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrove (US 2018/0235015), in view of Gersten (US 20180053394), further in view of Calhill (US 20160042637) and further in view of Reeser (US 20140201072).
Referring to claim 1, Musgrove discloses an emergency reporting application (Par. 35, “alert server 116”, abstract and Par. 1-2, “wireless emergency alert (WEA)”, “The WEA system is a public safety system that allows geographically targeted alerts to be communicated via mobile network connections”) comprising: 
a control system configured to communicate (Par. 47, “Processor 302 may be capable of performing functions associated with telecommunications, such as functions for processing broadcast messages ... For example . . .  determining a type of broadcast message and acting according to the broadcast message type”. Par. 81, “PCRF 724 can perform QoS management functions and policy control. PCRF 724 is responsible for policy control decision-making, as well as for controlling the flow-based charging functionalities in a policy control enforcement function (PCEF),”) with one or more handheld mobile devices over a wireless communication interface (FIG. 4, Par. 2, “The WEA system is a public safety system that allows geographically targeted alerts to be communicated via mobile network connections to WEA-enabled devices. WEA messages may include . . .  weather-related alerts, or public safety emergencies”. Par. 7, 39, 40, “causing the ), the control system comprising an emergency responder reporting component (FIG. 4, step 402, FIG. 2 and Par. 3, 36 and 38, “communicating WEAs to devices 102 through wireless access point 106”, “access point 106 may communicate at least a portion of WEA message 202 to one or more devices 102 connected to wireless access point”. Note that the emergency message or WEA is transmitted (or reported) to the WEA-enabled devices, thus, a transmitter or reporting component exists that reports the WEA) , a device position determiner (Musgrove, Par. 61, “determining that a location of device 102 is within the geographic area indicated by WEA message 202”), an emergency trigger (Musgrove, Par. 3, 36 and 38, “communicating WEAs to devices 102 through wireless access point 106”. Note that communicating WEA or alert is equivalent to communicating an emergency trigger); and at least one database coupled to the control system (Par. 57, “databases storing a location”), wherein the at least one database stores evacuation plans (Par. 2, “WEA messages may include . . . “evacuation orders”).
Musgrove is not relied on for disclosing a map updater, a real-time update generator; wherein the at least one database stores real-time maps and locations of the specified facility or site, evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event.  
Gersten discloses a map updater, a real-time update generator (Par. 39, “Additionally, a plurality of danger detection system enabled mobile devices will anonymously work in concert to help create real-time databases of "danger spots" to more accurately determine the location”, note that the real-time creation of databases of safety spots and danger spots provides real-time updating and assessment of the emergency event); wherein the at least one database stores real-time maps and locations of the specified facility or site (Par. 39, “geolocation ), 
evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event (FIG. 5, 7, 17, and Par. 146, 147 and 77, “the path 602 generated may be generated such that it shields the user from direct line-of-sight with the dangerous event. For example, the path 602 may place structures (e.g. structure 604) between the dangerous event 262 and the user. In other embodiments, the path 602 may replicate, or may be based in part upon, a premade evacuation plan”. Note that figure 5 and paragraph 146 and 147 describe the location of the event (emergency) and a path to shelter. Par. 147 describes the evacuation plan, which all are equivalent to map of the selected facility or site displaying an evacuation route).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of the Gersten, and thereby providing safety plans for the endangered users and providing real-time updating of safety plans, an evacuation plan and map of the site, for the purpose of providing the clients specific and easy-to-follow guidance to safety and shelter more efficiently. 
Musgrove is not relied on for users associated with the one or more handheld mobile devices check into the emergency reporting application, and upon checking into the emergency reporting application and being confirmed to be associated with the specified facility or site, the users report the emergency event.
In an analogous art, Cahill discloses wherein users associated with the one or more handheld mobile devices check into the emergency reporting application, and upon checking into the emergency Par. 9, “user provides identifying information to a wearable safety application executed by a wearable device . . . The wearable device and/or the mobile computing device send the identifying information to an alarm response server and the alarm response server stores the identifying information in a database. The alarm response server associates the identifying information with a unique identifier and sends the unique identifier to the wearable device and/or the mobile computing device”, “send an alarm notification message including location information and the unique identifier to the alarm response server”. Note the user is associated with wearable device since it provides identifying information and is being authenticated. Further note that the alarm notification message includes location information of the alarm, thus, the user is confirmed to be associated with the specified cite or location), the users report the emergency event (Par. 9, “the user may trigger the wearable safety application and/or the mobile safety application. The wearable safety application and/or the mobile safety application send an alarm notification message”, note that the user triggers the wearable device to send the alarm notification message, thus, the user reports the alarm notification message).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of the Cahill, and thereby allowing authorized subscribers who are subscribed to the application to report emergency alarms. 
Musgrove is not relied on for users logged into the emergency application and confirmed to be associated with the specified facility or site receive an alert about the emergency event through the emergency reporting application.  
	Reeser discloses users logged into the emergency application and confirmed to be associated with the specified facility or site receive an alert about the emergency event through the emergency  system facilitate the detection of an adverse condition in a building, the generation of an alert based on the detection of adverse condition, sending a notification to a user about the alert, asking the user how to respond to the alert via a message sent to a mobile device,”. Par. 34, lines 10-13, “the user may receive an alert on an application installed on his smartphone informing him of a security system alert”. Note that an application installed on a user mobile device necessarily requires logging in either automatically every time the mobile device is turn on or manually. With reference to user associated with the specified facility, note that one skilled in the art would recognize that the home is set up for emergency monitoring system and am application is installed into the user of the mobile device for monitoring the home, thus, user of the mobile device is associated with the home (equivalent to facility)).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of the Reeser, and thereby allowing authorized subscribers who are associated with the emergency area to report emergencies, for the purpose of only providing emergency alerts to the people who are associated with the emergency area or building. 
Referring to claim 2, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim, but is silent on the wherein the users check into the emergency reporting application using a unique quick response (QR) code or personal identification number (PIN).  However, the examiner has determined that the limitation, “end users check into the control system by providing a quick response (QR) code or personal identification number (PIN)” to be a design choice since there is not any clear advantage to such end users checking into the control system by providing a quick response (QR) code or personal identification number (PIN). And it 
Therefore, it would have been obvious design choice to modify combination by forcing users to check into the control system and providing quick response (QR) code or personal identification number in order to send an alert, since applicant has not disclosed that any clear advantage to forcing users to check into the control system and providing quick response (QR) code or personal identification number in order to send an alert or if it solves any stated problems and it appears sending alerts without checking in would perform more efficiently and allow users to send emergency alerts quickly and with no need to enter a code or pin.  
Referring to claim 4, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim 1, wherein a crisis management plan associated with the specified facility or site is displayed upon activation of the alert about the emergency event, the crisis management plan including a map of the selected facility or site displaying an evacuation route and/or assembly route (Gersten, Fig. 5 and Par. 57, 44, “The system may display and provide a path to various shelter areas, such as, but not limited to shelter areas 96 and 98”, “the danger areas may be indicated in red and the shelter areas may be indicated in green”. Par. 39, “geolocation information along with mapping data to determine and display an approximate location of the gunshot relative to the user and provide graphical direction to the user of possible "safe" or shelter locations to escape to from the gunfire”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of the Gersten, and thereby providing safety plans for the endangered users and providing real-time updating of safety plans, 
Referring to claim 5, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim 1, wherein the control system provides real-time updates to the users for the specified facility or site while the alert is activated (Gersten, Par. 39, “Additionally, a plurality of danger detection system enabled mobile devices will anonymously work in concert to help create real-time databases of "danger spots" to more accurately determine the location of gunshots and help other nearby mobile devices better protect and warn users”, note that the real-time creation of databases of safety spots and danger spots provides real-time updating and assessment of the emergency event).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of the Gersten, and thereby providing safety plans for the endangered users and providing real-time updating of safety plans, an evacuation plan and map of the site, for the purpose of providing the clients specific and easy-to-follow guidance to safety and shelter more efficiently. 
Referring to claim 6, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim 1, wherein the specified facility or site includes the facility or site and area within a predefined vicinity of the facility or site (Reeser, FIG. 6, note that the specified facility or site e.g, the building itself includes the facility or site and area within a predefined vicinity of the facility or site).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of the Reeser, and thereby allowing authorized subscribers who are associated with the emergency area to report . 
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Musgrove (US 2018/0235015), in view of Gersten (US 20180053394), further in view of Calhill (US 20160042637) and further in view of Reeser (US 20140201072) and further in view of Barbeau (US 2007/0072583).
Referring to claim 3, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim 1.
The combination is silent the users provide documentary proof of the emergency event.
In an analogous art, Barbeau discloses the users provide documentary proof of the emergency event (Par. 87, 88, 108, “users become additional sets of ‘eyes and ears’ for law enforcement, emergency dispatcher …. report incidents by sending text messages, pictures”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Barbeau and thereby using the data provided by the end users to verify the events, for the purpose of using additional and reliable resources for verifying emergency by using the eyes and ears of the end users in determining emergencies.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Musgrove (US 2018/0235015), in view of Gersten (US 20180053394), further in view of Calhill (US 20160042637) and further in view of Reeser (US 20140201072) and further in view of Vallaire (US 20120028600).
Referring to claim 7, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim 1 further comprising: a location determining agent associated with the specified facility or site that discloses the locations of the one or more handheld mobile devices of the users to the one or more emergency responders after the alert is activated (Musgrove, Par. 61, ).  
The combination is not relied on for determining location in real-time. 
In an analogous art, Vallaire discloses determining location in real-time (Claim 14, “the means for determining a real-time location of the emergency alert enabled device is capable of determining the emergency alert enabled device's real-time location when the device is indoors”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Vallaire and thereby real time location of the user, for the purpose of providing instructions and evacuation map to the real time location.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Musgrove (US 2018/0235015), in view of Gersten (US 20180053394), further in view of Calhill (US 20160042637) and further in view of Reeser (US 20140201072) and further in view of Albass (US 20160225243).
Referring to claim 8, the combination of Musgrove/Gersten/Cahill/Reeser discloses the emergency reporting application of claim 1, but is silent on the control system activates a sound alert at the specified facility or site when the alert is activated.  
	In an analogous art, Albass discloses a control system activates a sound alert at the specified facility or site when the alert is activated (Par. 9, “activating the sound alert”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Albass, for the purpose of noise notification so that users get the emergency message instantly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644